         Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
               v.                           :       Criminal No. 17-CR-170 (RJL)
                                            :
TERRA GREEN,                                :       Sentencing: June 6, 2019
                                            :
               Defendant.                   :

             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

        For over two years, Terra Green preyed on the trust and generosity of the attorneys for

whom she worked. Over that time, she stole at least $154,790.64 from the law firm of Terris,

Pravlik & Millian, LLP (“TPM”), a small public interest law firm located in Washington, D.C.

The defendant used her role as the law firm’s office administrator to siphon off funds from the

firm. She used the money she embezzled for personal expenses for herself and family. Under the

advisory Sentencing Guidelines, as stipulated by the government and the defense, the defendant

faces 15-21 months in prison at her sentencing hearing scheduled for June 6, 2019.          The

government respectfully requests a term of incarceration of 18 months as well as three years of

supervised release, restitution in the amount of $154,790.64, and a forfeiture money judgment of

the same amount.

   I.      FACTUAL BACKGROUND

        On September 13, 2017, the government filed an information charging the defendant with

one count of Wire Fraud, in violation of 18 U.S.C. § 1343. A superseding information was filed

on October 2, 2017.

        On March 21, 2019, the defendant pled guilty to the sole count of the superseding

information in which the defendant is charged with Wire Fraud. As described in the Statement of



                                                1
              Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 2 of 10



Offense and more fully summarized below, this wire transfer was one of many in furtherance of

the defendant’s scheme to defraud her employer.

           The defendant was hired by TPM in March 2013. 1 As TPM’s office manager, the

defendant’s responsibilities and authority were expansive. She received and paid all the bills and

invoices for the law firm. The defendant had check signing authority on the firm’s checking

account. Through online banking access, the defendant had access and the ability to move funds

among TPM’s accounts. The firm also provided the defendant with a credit card that was supposed

to be used to pay for business expenses. As part her bookkeeping duties, the defendant provided

the firm’s partners with financial statements. She also reconciled the firm’s bank statements with

accounting entries in QuickBooks and worked with the firm’s outside accountants. Apart from

finances, the defendant had the authority to negotiate and take other actions on behalf of TPM with

respect to insurance, including health insurance, long-term disability insurance, worker’s

compensation and general liability insurance.

           The defendant was also responsible for managing the building where the firm was located

(the “Property”). The Property was owned by one of the law firm’s partners. Similar to her duties

with TPM, the defendant paid all of the bills and invoices for the Property, and arranged and

oversaw the maintenance of the Property.

           The defendant’s fraud scheme was fairly simple, but lucrative. She used her access and

control of TPM and Property accounts to pay for personal expenses for herself and family, transfer

money to her personal accounts, and withdraw cash. In total, over the two years that the defendant

worked for TPM she stole over $150,000.

           The following are examples of how the defendant embezzled money from TPM and the



1
    It is the government’s understanding that most, if not all, of the facts set forth in this section are undisputed.

                                                               2
         Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 3 of 10



Property, and what she spent it on:

         Date                         Transcript Description                      Amount

     July 26, 2013       Wire transfer from Property account to defendant’s        $3,000
                         personal account
     July 31, 2013       Check written and signed by defendant to “New              $525
                         Haven Management” for rent for the defendant’s
                         son.
     May 16, 2014        Check for purchase of a Harley Davidson                   $15,200
                         motorcycle
     June 24, 2014       Cash withdrawals from TPM/Property accounts               $6,000
     July 10, 2014                                                                 $2,500

   August 14, 2014       Payment to Marlo Furniture for defendant’s                $837.17
                         personal expenses
    March 10, 2015       Payment to the Singer Law Firm in Melbourne,              $1,200
                         Florida for legal representation for the defendant’s
                         son
    March 30, 2015       Two ATM cash withdrawals                                  $1,000


On at least four hundred (400) occasions, without authorization, the defendant used her TPM-

issued credit card to make purchases for personal expenditures totaling approximately $28,676.

The defendant also paid, through automatic withdrawals from TPM’s BB&T bank account, her

monthly PEPCO (utility) bill for her personal account in the total amount of $3,863, and her AT&T

and Comcast Cable bills for a total of approximately $2,703.

       For several months during her employment with TPM, the defendant used company

accounts to pay her rent to Westwood Place Apartments in Fort Washington, MD, totaling

approximately $12,911. The defendant also paid approximately $3,934 to her dentist for dental

treatment that she received.

       To conceal her fraudulent scheme, the defendant provided false financial statements to the

owners of TPM regarding the firm’s bank accounts. For example, on June 19, 2015, in the last




                                               3
           Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 4 of 10



financial statement she prepared, the defendant stated that as of May 31, 2015, the firm’s Bank of

America account had a balance of $84,144.78, when this was not true.

   II.      SENTENCING CALCULATION

         A. Statutory Maximum Sentence

         For the crime to which she pled guilty, the defendant faces a maximum sentence of 20

years’ imprisonment, three years of supervised release, a fine of not more than $250,000 or twice

the pecuniary gain or loss, and a $100 special assessment.

         B. Sentencing Guidelines Calculation

         Under the plea agreement, the parties agreed that the defendant’s base offense level is 7,

and that 10 levels are added because the total loss to TPM exceeds $150,000. The parties also

agreed that based on the defendant’s criminal history, she has one criminal history point and falls

in criminal history category I. After a 3-point reduction based on the defendant’s acceptance of

responsibility, the parties agree that the defendant’s base offense level should be 14. This places

the defendant in Zone D of the Voluntary Sentencing Guidelines, with an imprisonment only

sentencing range of 15-21 months. In the Presentence Investigation Report (“PSR”), probation

added an upward adjustment of 2 levels based upon its finding that the defendant abused a position

of public or private trust in a manner that significantly facilitated the commission or concealment

of the offense, under U.S.S.G. § 3B1.3. See PSR ¶ 24. Under the analysis set forth in the PSR,

the defendant’s guidelines range is 21-27 months. In accordance with the plea agreement, the

government is not advocating for a two-level enhancement under U.S.S.G. § 3B1.3. Regardless

of the Court’s ruling on the application of the enhancement, the government is requesting a

sentence of 18 months of incarceration.




                                                 4
            Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 5 of 10



   III.        ANALYSIS

          A thorough consideration of all of the sentencing factors set forth in 18 U.S.C. § 3553(a)

indicates that a sentence of 18 months imprisonment is warranted.

          The Supreme Court has declared: “As a matter of administration and to secure nationwide

consistency, the Guidelines should be the starting point and the initial benchmark.” Gall v. United

States, 128 S. Ct. 586, 596 (2007). Thus, the Sentencing Guidelines remain an indispensable

resource for assuring appropriate and uniform punishment for federal criminal offenses.

          This Court must also consider all of the sentencing considerations set forth in Section

3553(a). Those factors include: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense; (3)

the need to afford adequate deterrence to criminal conduct, and to protect the public from further

crimes of the defendant; (4) the need to provide the defendant with educational or vocational

training, medical care, or other correctional treatment in the most effective manner; (5) the

guidelines and policy statements issued by the Sentencing Commission; (6) the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct; and (7) the need to provide restitution to any victims of the offense. 18

U.S.C. § 3553(a).

          A.     The nature and circumstances of the offense support the recommended
                 sentence.

          The nature and circumstances of the offense demonstrate the defendant’s clear criminal

intent to engage in an extensive fraud and embezzlement scheme. The defendant’s fraud scheme

was not a one-time act that might be attributable to a lapse in judgment. Nor was the defendant’s

conduct a singular act of desperation due to a catastrophic life event. On the contrary, it was a

                                                  5
         Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 6 of 10



multi-year scheme in which the defendant stole money from a law firm that wound up threatening

the financial stability of the practice, its partners, and their employees. Through the more than two

years that she stole from the firm, the defendant had ample opportunity to reflect on the

wrongfulness of her course of conduct and, rather than put an end to her scheme, chose to continue

to enrich herself and others at the expense of her employer.

       The defendant did not confine herself to stealing from the firm using a single means.

Rather, she took money to which she was not entitled by writing checks to herself, initiating wire

transfers to pay for personal expenses, obtaining cash, and using the TPM credit card to pay for a

multitude of personal expenses for herself and others. Indeed, the expenses on which the defendant

spent the money she stole ranged from the most ordinary, everyday expenses such as utilities and

her cable bill, to rash purchases like a Harley Davidson motorcycle for over $15,000. Time after

time, check after check, transaction after transaction, the defendant knew what she was doing was

wrong and that it was a crime.

       The circumstances of the offense also evidence the absence of any mitigating

circumstances. The defendant did not steal the money out of selfless concerns, imminent needs,

or the inability to earn the money through legitimate means. Indeed, the defendant was gainfully

employed, paid a respectable salary of approximately $75,000 per year, and provided health

insurance. Instead, the defendant stole out of greed, and a desire to spend the stolen money in

whatever manner she chose.

       The defendant’s crime falls squarely within the class of cases to which the applicable

Guidelines are addressed. Thus, consideration of the nature and circumstances of the offense

favors a sentence within the advisory Guidelines range agreed upon by the parties. Because the

nature and circumstances of this offense also reflect blatant, repetitive, and persistent criminal



                                                 6
         Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 7 of 10



behavior, this factor suggests that a sentence of incarceration is appropriate.

       B.      The history and characteristics of the defendant support the recommended
               sentence.

       This offense is not the first fraud scheme perpetrated by the defendant. In May 2006, the

defendant was arrested and charged with Bank Fraud in the United States District Court for the

District of Maryland, case number 06-cr-181. PSR ¶ 32. After receiving a sentence of only 1 day

in prison, the defendant was ordered to pay $86,813.96 in restitution. According to the PSR, nearly

13 years later, the defendant still owes $64,813.96 in restitution. More importantly, the defendant

engaged in the instant offense despite having an outstanding restitution obligation from a separate

federal conviction. Notwithstanding, to her credit, the defendant accepted responsibility in this

case and entered a guilty plea at an early stage of the proceedings. Although it does not diminish

the egregious nature of her conduct, the defendant does deserve some measure of credit for her

acceptance of responsibility.

       C.      The recommended sentence is consistent with the need for the sentence
               imposed (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense; (B) to afford adequate
               deterrence; and (C) to protect the public from further crimes of the defendant.

       The recommended sentence is appropriate to reflect the seriousness of the offense, to

promote respect for the law, to afford adequate deterrence, to protect the public from further crimes

of the defendant, and to provide just punishment for the offense. See 18 U.S.C. § 3553(a)(2). The

defendant’s offense spanned more than two years and resulted in a loss of over $150,000. Her

punishment must also deter others in similar positions from engaging in similar fraud and

embezzlement schemes. Moreover, the lack of any true period of incarceration in connection with

the defendant’s prior federal criminal matter, also involving a fraud scheme, demonstrates that the

government’s recommendation for a sentence of incarceration is necessary to deter the defendant



                                                  7
          Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 8 of 10



from committing criminal offenses in the future. The question, in the government’s view, is not

whether incarceration is appropriate, but rather how much incarceration time is “sufficient, but not

greater than necessary,” to comply with the purposes set forth in 18 U.S.C. § 3553(a)(2). The

government believes that the various factors at issue in this case – in particular, the duration of the

defendant’s scheme, the manner and means used to repeatedly execute the scheme, the amount of

loss at issue, juxtaposed with the defendant’s acceptance of responsibility and other considerations

– all suggest that a sentence of 18 months of imprisonment is appropriate. The government also

respectfully recommends the maximum period of supervised release, i.e., three years.

       The government is not aware of a need in this case to adjust the sentence in order “to

provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D).

       D.      Restitution and Forfeiture

       “The Mandatory Victims Restitution Act (MVRA), 18 U.S.C. § 3663A, requires a district

court to order a defendant to make restitution to a victim of certain specified offenses.” United

States v. Thomsen, 830 F.3d 1049, 1065 (9th Cir. 2016) (internal quotations and citations omitted).

The offenses subject to the MVRA are listed in section 3663A(c). See 18 U.S.C. § 3663A(c).

They include “any offense that is . . . an offense against property under this title . . . including any

offense committed by fraud or deceit.” Id. § 3663A(c)(1)(A)(ii). The MVRA applies to the

defendant’s criminal conduct.

       Apart from the determination of mandatory restitution, the Defendant agreed in her plea

agreement to pay $154,790.64 in restitution. The government requests that the Court order the

defendant to pay the restitution as follows: First, payment of $65,050.39 to TPM. Second,

payment of $89,740.25 to The Hanover Insurance Group. See 18 U.S.C. § 3664(j)(1) (“If a victim



                                                   8
           Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 9 of 10



has received compensation from insurance or any other source with respect to a loss, … the

restitution order shall provide that all restitution of victims required by the order be paid to the

victims before any restitution is paid to such a provider of compensation” [i.e., an insurer]).

         Based on a “Declaration of Victim Losses” submitted by Kathleen L. Millian (see ECF

Dkt. No. 20), TPM is requesting restitution in the amount of $76,599.19, which subtracts out

proceeds TPM received from Hanover. However, just over $10,000 of that amount is for a forensic

audit and non-compensable expenses (i.e., locks and other computer security measures). These

amounts are not recoverable under the MVRA. See Lagos v. United States, 138 S. Ct. 1684, 1690

(2018) (noting that the MVRA “does not cover the costs of a private investigation that the victim

chooses on its own to conduct.”).

         Consistent with the plea agreement, the Government does not seek restitution beyond the

amounts in the plea agreement. The burden is on TPM to prove its claim. See United States v.

Eyraud, 809 F.3d 462, 467 (9th Cir. 2015). The Government takes no position on the merits of its

request.

         The government further requests that the Court enter the final order of forfeiture and

incorporate it as a part of the judgment.

   IV.      CONCLUSION

         For all the foregoing reasons, the appropriate considerations of sentencing favor the

imposition of a sentence of imprisonment of 18 months’ incarceration followed by three years of

supervised release.




                                                 9
Case 1:17-cr-00170-RJL Document 21 Filed 05/30/19 Page 10 of 10




                               Respectfully submitted,

                               JESSIE K. LIU
                               United States Attorney
                               D.C. Bar No. 472845


                         By:           /s/
                               David Misler
                               D.C. Bar No. 991475
                               Assistant United States Attorney
                                 For the District of Columbia
                               555 Fourth Street, N.W., Room 5828
                               Washington, D.C. 20530
                               202-252-7164
                               david.misler@usdoj.gov




                                 10
